                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                            4:19CR3042

     vs.
                                                           ORDER
JACQUELINE A. ATOLIKIAN,

                  Defendant.



       Defendant has moved to continue Defendant’s change of plea hearing.
(Filing No. 18). As explained by counsel, the parties need additional time to
engage in plea discussions that include a state court action. The motion to
continue is unopposed. Based on the representations of counsel, the court finds
the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 18), is granted.

      2)    Defendant's plea hearing will be held before the undersigned
            magistrate judge on November 20, 2019 at 2:30 p.m.. Defendant is
            ordered to appear at this hearing.

      3)    For the reasons stated by counsel, the Court finds that the ends of
            justice served by continuing Defendant's plea hearing outweigh the
            best interest of Defendant and the public in a speedy trial.
            Accordingly, the time between today's date and the district court
            judge's acceptance or rejection of the anticipated plea of guilty shall
            be excluded for speedy trial calculation purposes. 18 U.S.C. §
            3161(h)(7). Failing to timely object to this order as provided under
            this court’s local rules will be deemed a waiver of any right to later
            claim the time should not have been excluded under the Speedy
            Trial Act.

      October 1, 2019.                      BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
